tax_exempt_and_government_entities_division number release date date date uil department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date uil legend academy date date year year county state dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you were incorporated on date under the laws of the state you were formed a month after a court ordered desegregation of school districts in county and other counties in state article v of your charter of incorporation provides that your purposes shall be exclusively charitable and educational and to accomplish such purposes you shall exercise such rights and powers that include the following e establish organize own administer and operate one or more kindergarten primary secondary schools e e select and employ such principals teachers professors instructors and other employees as you may deem necessary and advisable and provided that no person shall have a right to be employed or retained as a principal teacher professor instructor administrator or other employee but any such employment or retention is solely at your will pleasure and desire and may be denied or terminated at your will and fix the curricula for the school an the standards and qualifications for admission of pupils and students and for their retention in the school and to reject any applicant for admission or to expel any person so enrolled and attending for any cause whatsoever it being your intent and purposes that no person making application or already enrolled shall have a right to be admitted but that any person so admitted or retained solely in accordance with your will and desires and not otherwise you operate a school in county of state and currently offering grades k3 - offered grade sec_1 each school years thereafter respectively county’s population consists approximately black - during your first years and since then have added k5 k4 and k3 after other minority groups white and initially you you have been operating for more than years providing academic and sports program to your students in this regard your letter dated date states we have never had the opportunity to have a black student participate in our sports program because we cannot entice them to become students at our school it would please us very much to have black students both in the academic program and sports program but so far we have been unsuccessful in this endeavor us more than to have black students attend our school but we are at a loss as to how we can persuade them to become a part of our educational facility nothing would please in addition you stated the following as possible reasons for your lack of enrolled black students t hey black students prefer to go to a school where the test scores show that the school is failing where they are not be ing held accountable for making good grades where they do not have to furnish their own transportation where they are provided free lunches and where they do not have to pay any money to receive a good education if we would change this we would we have a situation here where it is not that we do not want the blacks to attend school at our school but the blacks prefer to attend to a school where they are not expected to perform well maybe this is the fault of the state and maybe this is the reason the state has so many schools that are not rated failing but we do not feel this is something that our school should suffer for in your prior letter dated july you stated the following t he reason the blacks do not attend our school is not because they think they would be mistreated they know they are welcome and they know they would be treated fairly and equitably they simply do not want to pay for an education the people who send their children to our school do so because they know this can be proven by public school test scores that their children get a better education at our school this is sad because all of us both black and white pay taxes to educate our children regardless of where they go to school the people who go to our school pay taxes and pay tuition but they feel this is justified by the quality of education they receive the decision of whether or not to send your child to our school is most often not based on the financial ability to do so but simply the they already pay taxes and the public school offers more opportunities that do not have to be paid for --- for example free lunches free transportation etc moreover in your letter dated october _ you stated the history of the education process in county you will find that even there was our school in the county the black students went to one school and the white children went to another school this was not mandatory simply put it was a matter of choice the students were friends they just simply wanted to go to the school of their choice your emphasis school are friends they interact with each other from an athletic standpoint many of the athletic teams that we play football basketball softball have black players they will attest to the fact that they are welcomed to our campus and treated just like the same as any white player their parents are welcomed as a spectator and are treated no different from anyone else the black and white children of the public school and our student enrollment data for school years though20 show sec_1 black student enrollment in one year the data show non-black minority students in your total enrollments in black and non-black minority students in your total enrollment in and non-black minority students in your total enrollment in also ina letter dated january you stated beginning the new semester after the holidays we have a new minority student registered and attending classes in your school operation you do not have a black person on your faculty or administrative staff the data on faculty staff for school year show a racial composition of white of the total faculty staff members in your letter dated december __ you stated there has never been a black teacher to apply for a teaching job at our school if one should apply we would use the same screening process that is used to hire any teacher our only concern in hiring teachers is to employ teachers who are the best qualified and who concentrate on the best means of teaching the students our emphasis is placed on the best possible environment possible for a student regardless of his color or nationality to learn your prior letter dated october on the subject stated the following our school has never had a black applicant for a faculty or administrative position were this to happen the person would be considered on the same standard as a white or someone of another race there is not much turnover in the staff or faculty at our school many of the teachers have been here for many years if you check you will find there is not much advertisement activity securing faculty either in the public school or the academy inasmall rural county most people do not change jobs often because of the number of teachers involved in public school s they have more difficulty getting teachers than our school does our school does not offer retirement nor pay any toward the health insurance of teachers so this does not encourage applicants to apply for a job so this may be one of the reasons we have not had any black applicants while you are lagging in the enrollment of black students and employing black teachers and administration staff you have however hired black contract laborers performing janitorial services in through and in several prior years in this regard you state the fact that these men are black has nothing to do with why they are doing the work it is simply because they would do the best job and for the least amount of money nine years ago in year your board_of directors passed a resolution adopting a policy of not discriminating on the basis of race color national and ethnic origin in the administration of educational and administration policies scholarship and loan programs athletic and other school-administered programs in the county your website student handbooks and some brochures and flyers this policy is included in your advertisements on newspapers at that time you also created an outreach committee with a mission to inform the area minority community of your nondiscriminatory policy and to pursue minority enrollment and participation in all your programs the outreach committee was tasked to engage in hosting an annual open house advertising in area newspapers your nondiscriminatory policies distributing brochures and newsletters to minority organizations the area and making available presenters to visit minority organizations however you stated that the outreach committee was never active as we would like it to be you submitted a sample flyer which contains the following statement in bold large capital letters you're invited to open house at come check us out this does not obligate you to register your child to attend school at on date from until p m underneath is a statement of your nondiscriminatory policy in small capital letters you did not however indicate where how and when the flyers were actually distributed you have also submitted copies of similar advertisements on newspapers for your open house for date from pm to 00pm the advertisement is an open invitation to visit your campus with availability of staff to answer any questions the advertisement does not specifically mention the invitation for black and other minority groups rather it described offered classes and daycare services fundraising sales and promoted your academic excellence the advertisement included your nondiscriminatory policy statement written in small letters the state has a program established in providing for the distribution and free loan of textbooks to students of any participating public private and other nonpublic schools under the rules promulgated by the state board_of education an eligible school must have received accreditation status and documented that it operates in a non-discriminatory manner in its admission and enrollment practices notwithstanding the benefits that the program will provide your students and the school you indicated that you are not members of the textbook program stating we have never participated and have never submitted an application_for or requested participation sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for educational charitable or other exempt purposes sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes unless it serves a public rather than a private interest revrul_71_447 1971_2_cb_230 provides that a private school which does not have a racially_nondiscriminatory_policy_as_to_students does not qualify for exemption from federal_income_tax under sec_501 of the code it defines a racially nondiscriminatory policy to mean the school admits the students of any race to all the rights privileges programs and activities generally accorded or made available to students at that school and that the school does not discriminate on the basis of race in administration of its educational policies admissions policies scholarship and loan programs and athletic and other school-administered programs revproc_75_50 1975_2_cb_587 sets forth guidelines and recordkeeping requirements for determining whether private_schools that are applying for recognition of exemption from federal_income_tax under sec_501 of the code or are presently recognized as exempt from tax have racially nondiscriminatory policies as to students section dollar_figure provides that a schoo must show affirmatively both that it has adopted a racially_nondiscriminatory_policy_as_to_students that is made known to the general_public and that since the adoption of that policy the school has operated in accordance therewith section dollar_figure provides that a school must make its racially nondiscriminatory policy known to all segments of the genera community served by the school a school may demonstrate that it follows a racially nondiscriminatory policy by showing enrollment of student of racial minority groups in meaningful numbers and whether that is satisfied will be determined on the basis of facts and circumstances of each case actual enrollment however is a meaningful indication of a racially nondiscriminatory policy in the case in which schools become subject_to desegregation orders of a federal court or otherwise expressly became obligated to implement a desegregation plan under the terms of any written contracts or other commitment to which any federal_agency was a party section dollar_figure of revproc_75_50 also provides that the existence of a racially discriminatory policy with respect to employment of faculty and administrative staff is indicative of a racially discriminatory policy as to students in green v connally f_supp d d c affd sub nom 404_us_997 92_sct_564 30_led_550 and in the revised injunction orders issued on may and date the internal_revenue_service is prohibited from and from continuing the tax-exempt status now enjoyed by all according private_schools or the organizations that operate them which have in the past been determined in adversary or administrative proceedings to be racially discriminatory or were established or expanded at or about the time the public school districts in which they are located or which they serve were desegregating and which cannot demonstrate that they do not racially discriminate in admissions employment scholarships loan programs athletics and extra-curricular programs the existence of conditions set forth in paragraph herein raises an inference of present discrimination against blacks such inference may be overcome by evidence which clearly and convincingly reveals objective acts and declarations establishing that such is not proximately caused by such school's policies and practices such evidence might include but is not limited to proof of active and vigorous recruitment programs to secure black students or teachers including students' grants in aid or proof of continued meaningful public advertisements stressing the school's open admissions policy or proof of meaningful communication between the school and black groups and black leaders within the community concerning the school's nondiscrimination policies and any other similar evidence calculated to show that the doors of the private school and all facilities and programs -therein are indeed open to students or teachers of both the black and white races upon the same standard of admission or employment in 478_fsupp_107 d d c affd d c cir date cert_denied 450_us_944 101_sct_1408 67_led_376 the court held that private_schools administering racially discriminatory admissions policies are excluded from tax-exempt status under sec_501 of the code the court further held that the foundation had failed to meet is burden of establishing its entitlement to exemption under sec_501 because the foundation's record was completely devoid of evidence that it was administering a nondiscriminatory admissions policy the court also stated that the inference that the plaintiff administered a racially discriminatory policy may be drawn from the circumstances surrounding the school's establishment similar inferences as to the existence of a racially discriminatory policy based on facts surrounding a school's establishment and lack of minority enrollment have been drawn by other courts in 382_fsupp_921 n d miss on remand from the supreme court 413_us_455 93_sct_2804 37_led_723 and 425_fsupp_528 e d la the courts held that a prima facie case of racial discrimination arises from proof a that the schools’ existence began close upon the heels of the massive desegregation of public schools within its locale and b that no blacks are or have been in attendance as students and none is or has ever been employed as a teacher or administrator at the private school in 461_us_574 103_sct_2017 76_led_157 the supreme court found that petitioner a nonprofit private school that prescribes and enforces racially discriminatory admissions standards on the basis of religious doctrine did not qualify as a tax-exempt_organization under sec_501 of the code the court held that racially discriminatory private_schools violate a fundamental public policy and cannot be viewed as conferring a public benefit within the meaning of common_law standards of charity and congressional intent underlying sec_501 in 94_tc_284 the tax_court held that a private school failed to show that it operated in good_faith in accordance with a nondiscriminatory policy toward black students and concluded that the school did not qualify for exemption under sec_501 of the code the school was formed at the time of desegregation of the public schools and never enrolled a black student or employed a black teacher the school and its students participate in some educational and vocational programs and other school-sponsored activities that directly involved blacks the court noted in today's world interaction with persons of another race in interscholastic and community activities is unavoidable by all but the most reclusive or isolated groups petitioner's burden is not met by showing that it interacts with outsiders the relevant criteria deal with restrictions on those who may become insiders ie students at the school the court also noted the following petitioner has also admitted some american-oriental petitioner places great emphasis on its teacher and students of oriental descent labeling this evidence perhaps the most telling petitioner has hired and continued to employ a japanese-american teacher who has been subjected to no discriminatory practices since his hiring students nonetheless that petitioner does not discriminate against those of oriental descent which we assume to be true for present purposes implies nothing about petitioner's policy toward blacks group in the local community is the black population petitioner's argument that american-orientals are more of a minority than blacks while certainly true for its county is totally without significance here we decline to embrace the notion grounded in an erroneous application of a fortiori logic that acceptance of a given minority group implies acceptance of all larger minority groups petitioner concedes that the largest nonwhite racial an organization applying for exemption under sec_501 must establish that it is organized and operated exclusively for an exempt_purpose and in the case of a school must include establishing that it has a racially_nondiscriminatory_policy_as_to_students consistent with the guidelines set forth in rev_proc and findings by the courts the information submitted indicates that you were formed around the time the court handed the desegregation of schools in the county where you operate a private school as such the strict mandate in 330_fsupp_1150 d d c applies to you in prohibiting us of according tax exempt status unless you clearly and convincingly demonstrate overcoming the inference of racial discrimination against black students in this regard we find that while you have operated a school for more than only decided in the last policy you have included the statement of your nondiscriminatory policy in your advertisements on local newspapers your website student handbooks and brochures and flyers also during the last tasked to inform the area minorities of the existence of your nondiscriminatory policy and pursue minority enrollment and participation in all your programs years of your existence and operation to adopt a racially discriminatory years you decided creating an outreach committee which was _-years since the court-ordered desegregation you while you have adopted a racially nondiscriminatory policy and even created an outreach committee your school operation however failed to show enrollment of black students in which you stated that the failure to entice them to become students at your school as not yours instead you suggested putting the blame on the black students themselves and their parents --- black students do not want your offered good education they prefer schools where they are not held accountable for making good grades and that it provided free lunches transportation and where they do not have to pay you even suggested that it is a traditional choice in the area that black students go to one school and the white students go to another school we believe however that the lack of black students and also that of teachers and administrative staff in your school is because of your failure to make intensive comprehensive and good_faith efforts to reach the black community for their enrollment and employment you have not provided us sufficient evidence supporting any such efforts in your submitted materials moreover we think it is suffice with you to interact with the blacks only outside of your classroom like in participation in sports with them however such interaction is unavoidable and does not prove that you have implemented your nondiscrimination policy the relevant criteria deal here is with restrictions on those who may become insiders ie students at your school see 94_tc_284 furthermore rev_proc at sec_4 provides that the existence of a racially discriminatory policy with respect to employment of faculty and administrative staff is indicative of a racially discriminatory policy as to students years of existence and operation you have not employed any black teacher or administrative staff instead all your teachers and administrative staff member are whites in this regard you stated that your only concern in hiring teachers is to employ teachers who are the best qualified and who concentrate on the best means of teaching the students also you indicated that your emphasis is placed on the best possible environment possible for a student regardless of his color or nationality to learn to date even with therefore although you have adopted a policy of nondiscrimination and made created an outreach committee it appears that your adoption of a nondiscriminatory policy and creation of an outreach committee are merely done for compliance in form purposes and not in good_faith also any efforts toward outreach to the black community are minimal we have also considered your admission of a few non-blacks as students in your school we think however that your admission of these non-blacks implies nothing about your policy toward blacks see 94_tc_284 moreover we think that the presence of your school discriminatory policy is evident in your decision not to participate in or become a member of the state’s free textbook program because of its strict requirement that participating schools must be documented to be operating in a non-discriminatory manner in its admission and enrollment practices based on the foregoing we conclude that you failed to demonstrate that you have taken sufficient steps to overcome inference of racial discrimination sets forth in the court cases cited herein as a school without a nondiscriminatory policy to students as such term is defined in revrul_71_447 you are not considered operated exclusively for exempt purposes under sec_501 of the code therefore you do not qualify for exemption under sec_501 of the code you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
